Citation Nr: 1329226	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-43 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for cause of the 
Veteran's death.

2.  Entitlement to service connection for diabetes mellitus, 
Type II, to include as due to herbicide exposure, for 
accrued benefits purposes.

3.  Entitlement to service connection for left leg 
amputation, to include as due to herbicide exposure, for 
accrued benefits purposes.

4.  Entitlement to service connection for depression, to 
include as due to herbicide exposure, for accrued benefits 
purposes. 

5.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure, for accrued benefits 
purposes.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter, and friend


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty January 1975 to September 
1977.  The Veteran died in October 2009 and the appellant is 
the Veteran's spouse.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2010 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied service connection for 
cause of the Veteran's death and accrued benefits.

In March 2012, the appellant testified at a hearing held at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file.

The Board acknowledges that the RO determined that the 
appellant met the basic eligibility for substitution as the 
spouse in this case.  Unfortunately, substitution is not 
applicable in this case because there was no pending appeal 
at the time of the Veteran's death in October 2009.  The 
Veteran received notice of the RO's decision in July 2009 
but did not file a notice of disagreement prior to his 
death.  Rather, the appellant filed an application for 
dependency and indemnity (DIC) benefits, to include accrued 
benefits, in October 2009. 
The issue of service connection for cause of the Veteran's 
death is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACTS

1.  Claims for entitlement to service connection for 
diabetes mellitus, Type II, left leg amputation, depression 
and hypertension were pending at the time of the Veteran's 
death in October 2009.

2.  The appellant filed a claim for accrued benefits within 
a year of the Veteran's death.

3.  Evidence in the claims file at the time of death did not 
demonstrate that the Veteran served in Vietnam or was 
otherwise exposed to Agent Orange.

4.  Evidence in the claims file at the time of death did not 
indicate that diabetes mellitus manifested in service, 
within the one year presumptive period or for many years 
thereafter, or that diabetes mellitus was related to 
service, including Agent Orange exposure.

5.  Evidence in the claims file at the time of death did not 
indicate that left leg amputation manifested in service, or 
was related to service, including Agent Orange exposure.

6.  Evidence in the claims file at the time of death did not 
indicate that depression manifested in service, or was 
related to service, including Agent Orange exposure.

7.  Evidence in the claims file at the time of death did not 
indicate that hypertension manifested in service, within the 
one year presumptive period or for many years thereafter, or 
was related to service, including Agent Orange exposure.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, Type II, for 
the purpose of accrued benefits, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107, 5121; (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.1000 (2012).

2.  Service connection for left leg amputation, for the 
purpose of accrued benefits, is not warranted.  38 U.S.C.A. 
§§ 1110 , 1112, 1113, 5107, 5121; (West 2002); 38 C.F.R. §§ 
3.303 , 3.304, 3.307, 3.309, 3.1000 (2012).

3.  Service connection for depression, for the purpose of 
accrued benefits, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107, 5121; (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.1000 (2012).

4.  Service connection for hypertension, for the purpose of 
accrued benefits, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107, 5121; (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.1000 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated in January 2010, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2012).  Specifically, the notice 
informed the appellant of information and evidence necessary 
to substantiate the claim for service connection cause of 
death and accrued benefits and of the relative burdens of VA 
and the appellant, relating the information and evidence 
that VA would seek to provide and that which she was 
expected to provide.  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2012).  Regarding the claims for 
accrued benefits, the Board notes that the law requires that 
accrued benefit claims be adjudicated on the basis of the 
evidence that was of record at the time of the Veteran's 
death.  38 C.F.R. 
§ 3.1000(d)(4).  Thus, there is no prejudice to the claimant 
in adjudication of the accrued benefits claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board notes that no 
further RO action, prior to appellate consideration of any 
of these claims, is required.

The Board acknowledges that further development is being 
made as explained in the remand below in conjunction with 
the appellant's claim for service connection for the cause 
of the Veteran's death.  Such a claim is different from an 
accrued benefit claim.  The main difference is that accrued 
benefits are by law adjudicated on the basis of the evidence 
already of record at the time of the Veteran's death.  38 
C.F.R. § 3.1000(d)(4) explains that evidence in the file at 
date of death means in VA's possession on or before the date 
of the beneficiary's death, even if such evidence was not 
physically located in the VA claims folder or before the 
date of death.  Records that are constructively in the 
possession of VA include records located at the VA regional 
offices, VA insurance centers, VA medical centers, VA 
outpatient clinics, Vet Centers, and the Records Management 
Center.  See M21-1MR, Part VIII, subpart 1 Chapter 4, 
Section cc.  

The Board acknowledges the case of Hayes v. Brown, 4 Vet. 
App. 353 (1993), in which the Court of Appeals for Veterans 
Claims quotes a prior version of the above cited VA manual 
provision that indicates generally that "service department 
records" are constructively considered evidence in the file 
at the date of death.  However, the Board notes that the 
manual has been revised to be more specific, particularly 
referencing records at VA's Records Management Center (RMC), 
as opposed to a general reference to service department 
records.  Notably, in 1992, the RMC began receiving, 
storing, and providing service treatment records received 
directly from the Department of Defense upon a 
servicemember's separation.  The Veteran in this case 
separated from service in 1977, which is well before VA's 
RMC began to take immediate possession of such records.  His 
records were sent by the Department of Defense to be stored 
at the National Personnel Records Center, a division under 
the control of the National Archives, rather than VA. 
Therefore, there is no logical reason for VA to be held as 
in constructive possession of service department records 
that it would have had no control over.

During the appellant's March 2012 hearing before the 
undersigned, she testified that the Veteran may have had 
active military service prior to January 1975.  No 
additional attempts to verify such additional service have 
been made to date.   However, because in the case of accrued 
benefits, the evidence at issue is only that already in the 
file as of the date of death, and as those records are not 
constructively in the possession of VA as explained above, 
the Board finds that the duty to assist does not require 
seeking this evidence for the issues decided herein.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for entitlement to service 
connection for diabetes mellitus, Type II, left leg 
amputation, depression and hypertension, each for purposes 
of accrued benefits, are thus ready to be considered on the 
merits.




II.  Entitlement to service connection for diabetes 
mellitus, Type II, left leg amputation, depression and 
hypertension.

Preliminary Matter 

The law and regulations governing claims for accrued 
benefits provide that, upon the death of a veteran, a 
survivor claiming entitlement may be paid periodic monetary 
benefits to which the veteran was entitled at the time of 
death, and which were due and unpaid, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2012); 
38 C.F.R. § 3.1000 (2012); see also Jones v. Brown, 8 Vet. 
App. 558, 560 (1996).  "Evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims file on or before 
the date of death.  38 C.F.R. 
§ 3.1000(d)(4) (2012). 

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the Veteran must have had 
a claim pending at the time of his death for such benefits 
or else be entitled to them under an existing rating or 
decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) [a consequence of the derivative nature of the 
surviving spouse's entitlement to a Veteran's accrued 
benefits claim is that, without the Veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application]. 

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2012).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is earlier.  38 C.F.R. 
§ 3.160(d) (2012); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2012). 

Here, the evidence of record shows that the Veteran had a 
claim pending at the time of his death.  The Veteran filed a 
claim for service connection for diabetes mellitus, Type II, 
amputation of the left leg, depression and hypertension in 
April 2009.  The RO denied the Veteran's claims in a July 
2009 decision.  The Veteran received notice of this decision 
the same month.  The Veteran died in October 2009.  At the 
time of his death, one year had not yet expired from the 
time the notice of the July 2009 disallowance had been sent 
to the Veteran.  Therefore, it was not yet final.

The appellant filed her claim for accrued benefits in 
October 2009, within a year of the Veteran's death.  
Consequently, the appellant has met the threshold 
requirements of these claims for purposes of accrued 
benefits and the Board will address each on the merits.  As 
noted above, the Board can only consider evidence in the 
claims file or constructively in VA's possession at the time 
of death.  See Ralston, 13 Vet. App. at 113.

Service Connection for diabetes mellitus, Type II, left leg 
amputation, depression and hypertension

As an initial matter, the Board notes that, the Veteran does 
not appear to have engaged in combat while in service.  
Furthermore, the appellant does not claim that the Veteran's 
disorders were a result of combat with the enemy.  
Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 
2002) are not applicable.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires competent 
evidence of three things: (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship, i.e., a nexus, between the 
claimed in-service disease or injury and the current 
disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. 
Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, including diabetes 
mellitus and hypertension, are presumed to have been 
incurred in service if they manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 
3.309(a).

An alternative method of establishing the second and third 
elements is through a demonstration of continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  A claimant can establish continuity of 
symptomatology with competent evidence showing: (1) that a 
condition was "noted" during service; (2) post-service 
continuity of the same symptomatology; and (3) a nexus 
between a current disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997); 38 C.F.R. § 3.303(b).  The Federal Circuit has held 
that this theory applies only to those chronic conditions 
specifically listed in 3.309(a).  See Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).

The Veteran did not claim entitlement to service connection 
for any of his claimed disorders on any of the above bases, 
however.  Rather, he claimed that his disorders were due to 
his exposure to Agent Orange, which he believed happened in 
Germany, in his handling of drums containing toxins.  
Diabetes mellitus is one of the diseases for which Veterans 
presumed exposed to Agent Orange are entitled to service 
connection on a presumptive basis.  See 38 U.S.C.A. § 
1116(a)(2)  and 38 C.F.R. § 3.309(e).  Despite this, there 
is no evidence in the claims file that the Veteran served in 
Vietnam.  Therefore, the Veteran is not presumed to have 
been exposed to Agent Orange.  38 U.S.C.A. § 
1116(a)(1)(B)(ii); 38 C.F.R. § 3.307(a)(6)(iii).  

As for the issues of left leg amputation, depression and 
hypertension, these disorders are not listed as diseases for 
which veterans presumed exposed to Agent Orange are entitled 
to service connection on a presumptive basis.  See 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  Moreover, 
VA has determined that there is no positive association 
between exposure to Agent Orange and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27630, 27641 (May 20, 2003). 

This does not end the Board's inquiry, however.  The lack of 
availability of service connection on a presumptive basis 
for a particular disease does not preclude consideration of 
entitlement to service connection for that same disease on a 
direct basis.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d).  
Moreover, in direct appeals, all filings must be read in a 
liberal manner, and Board must review all issues reasonably 
raised from a liberal reading of all documents in the 
record.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
The Board will therefore consider entitlement to service 
connection for diabetes mellitus, left leg amputation, 
depression and hypertension on the other bases noted above.

There is no evidence of diabetes mellitus, left leg 
amputation, depression and hypertension in service.  The 
July 1977 separation examination report indicates that all 
systems were normal. 

Treatment records from Siletz Community Health Clinic, which 
were included in the claims file prior to the Veteran's 
death, note a current diagnosis of hypertension, diabetes 
mellitus and an August 2005 amputation of the left leg.  The 
treatment records from Siletz Community Health Clinic show 
treatment of the Veteran beginning around July 1991.  There 
was no treatment for depression included in these records, 
and the Veteran noted in his claim that he had never been 
treated for depression.  The evidence thus indicates that 
the Veteran's diabetes mellitus, left leg amputation, 
depression and hypertension did not manifest in service, and 
the Veteran's diabetes mellitus did not begin within the one 
year presumptive period for chronic diseases.

There is also no competent evidence indicating that any of 
the Veteran's disorders were related to possible Agent 
Orange exposure or his military service.  The RO requested 
records from the National Personnel Records Center (NPRC) 
regarding herbicide or any documents showing exposure to 
herbicides.  NPRC responded that there was no record of 
exposure to herbicide.  The only opinions in the record at 
the time of the Veteran's death were those of the Veteran.  
In a March 2009 statement, the Veteran opined that his 
disorders were aggravated by his military service in Germany 
when he handled many supplies, including toxic material in 
hazardous drums.  

While veterans are competent to opine as to some matters of 
diagnosis and etiology, testimony as to the possible 
relationship between his claimed disabilities (diabetes 
mellitus, left leg amputation, hypertension and depression) 
and Agent Orange exposure or toxic material is testimony as 
to an internal medical process that is of the type that the 
courts have found to be beyond the competence of lay 
witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 
1376   (Fed. Cir. 2007) (lay witness capable of diagnosing 
dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay 
testimony is competent to establish the presence of varicose 
veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 
(2009) ("It is generally the province of medical 
professionals to diagnose or label a mental condition, not 
the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay 
diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer").  Thus, the 
statements of the Veteran as to a connection between his 
claimed disabilities and Agent Orange exposure or toxic 
material are not competent.

For the foregoing reasons, the evidence in the claims file 
at the time of the Veteran's death did not support a finding 
of entitlement to service connection for the claimed 
disabilities.  Therefore, entitlement to service connection 
for diabetes mellitus, Type II, left leg amputation, 
depression and hypertension, for purposes of accrued 
benefits, is not warranted.


ORDER

The appeal to establish entitlement to accrued benefits 
based on a claim of service connection for diabetes 
mellitus, to include as secondary to Agent Orange, is 
denied. 

The appeal to establish entitlement to accrued benefits 
based on a claim of service connection for amputated left 
leg, to include as secondary to Agent Orange, is denied. 

The appeal to establish entitlement to accrued benefits 
based on a claim of service connection for depression, to 
include as secondary to Agent Orange, is denied.

The appeal to establish entitlement to accrued benefits 
based on a claim of service connection for hypertension, to 
include as secondary to Agent Orange, is denied. 
 

REMAND

The Board sincerely regrets having to remand the appellant's 
claim, however, this remand is necessary to ensure that the 
Veteran receives all consideration due to him under the law.

Service Connection for Cause of the Veteran's Death

The appellant testified during the March 2012 Board hearing, 
that the Veteran served in the Army Corps of Engineers (ACE) 
for one year before his military service in the Army.  She 
explained that he had a total of four years of active duty, 
not the three years noted on the RO's July 2009 decision.  
It is unclear to the Board whether the Veteran served in the 
ACE as an active duty soldier or as a civilian.  Prior to 
adjudicating the Veteran's claim, VA should search for 
possible records for active duty military service prior to 
January 1975 and associate all records with the claims file.

The Veteran's personnel records have not been obtained.  The 
appellant testified that the Veteran had service in Vietnam.  
VA should attempt to obtain the Veteran's personnel records 
and also inquire as to whether the Veteran had service in 
Vietnam.  

In a March 2010 statement, the appellant claimed that the 
Veteran's exposure to Agent Orange in drums that may have 
spilled ultimately led to his death.  If the newly obtained 
personnel records and other service records show that the 
Veteran was indeed stationed in Vietnam during his military 
service, an opinion should be obtained as to whether the 
Veteran's died of a presumptive disease.  See 38 C.F.R. § 
3.307 and § 3.309.



Accordingly, the case is REMANDED for the following action:

1.  Search for possible records of active 
duty military service prior to January 1975 
and associate all treatment records and 
personnel records with the claims file.  It 
is noted that the Veteran served in the Army 
Corps of Engineers for one year before his 
military service in the Army, though it is 
unclear whether this was as a civilian.  
Also obtain service personnel records from 
the Veteran's verified period of service, 
from 1975-1977. 

All attempts to fulfill this development 
should be documented in the claims file.  If 
after continued efforts to obtain the 
records it is concluded that it is 
reasonably certain they do not exist or 
further efforts to obtain them would be 
futile, VA must notify the Veteran and (a) 
identify the specific records VA is unable 
to obtain; (b) briefly explain the efforts 
that VA made to obtain those records; (c) 
describe any further action to be taken by 
VA with respect to the claim; and (d) inform 
the Veteran that he is ultimately 
responsible for providing the evidence.  The 
Veteran must then be given an opportunity to 
respond.

The appellant should also be informed that 
she can submit alternate evidence to 
supplement the available service treatment 
records.  See M21-1MR, Part III, Subpart 
iii, Chapter 2, Section E.27.b.

2.  If newly obtained evidence shows that 
the Veteran had military service in Vietnam 
or was exposed to herbicide during active 
military service, obtain an opinion as to 
whether it is at least as likely as not that 
the Veteran's cause of death is due to 
military service, including herbicide 
exposure.  The physician should provide 
whether the Veteran died of any presumptive 
disease under 3.307, including ischemic 
heart disease (including, but not limited 
to, acute, subacute, and old myocardial 
infarction, atherosclerotic cardiovascular 
disease including coronary artery disease 
(including coronary spasm) and coronary 
bypass surgery; and stable unstable and 
Prinzmetal's angina) or diabetes mellitus 
and its complications.

The claims folders and any pertinent 
evidence in Virtual VA that is not contained 
in the claims folders must be made available 
to and reviewed by the physician.   
 
An explanation for any opinion expressed is 
required.  The physician is reminded that 
the term "as likely as not" does not mean 
"within the realm of medical possibility," 
but rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound to 
find in favor of the proposition as it is to 
find against it. 

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case and allow an appropriate period of time 
for response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


